DETAILED ACTION
The communication received on 01/29/2021 is acknowledged by the Examiner.  Claims 16-29 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 16 are objected to because of the following informalities:  in claim 16, line 7, in phrase “at least a first one of said dewatering grooves” the word “first” should be removed.  Similarly, the phrase “wherein at least one auxiliary groove of the dewatering groove” should read - - - wherein at least one of the plurality of parallel auxiliary grooves the dewatering groove- - -.  The phrase “a plurality of parallel auxiliary grooves” in claims 16 and 17 should read - - - “a first plurality of parallel auxiliary grooves” and “a second plurality of parallel auxiliary grooves”.   The same applies to claims 28 and 29. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 25, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
In claim 20, the angle of at least 5 degrees of the auxiliary groove to the bottom of the dewatering groove only applies if the auxiliary groove is straight as depicted in Fig 4a.  For the curved auxiliary groove, this angle (α) changes from the bottom of the dewatering groove (where it is zero degrees) to the top of the dewatering groove where it is greater than 5 degrees as depicted in Fig 4b.  This limitation in the claim 20 cannot be possible for curved auxiliary groove. 
In addition, in claim 20, the phrase “in such a way” renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claims 21-25, there is no antecedent basis for words “width”, “depth”, “dimension”, and “distance”.      
In claims 25, 27 the phrase “preferably” renders the claims indefinite.  
Appropriate correction is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17, 26, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Trent Davis (US 20060011320 A1).

Regarding claim 16, Davis discloses:  A shoe press belt (abstract & para [0024]) having the shape of an endless loop (para [0007], [0009]) with an inner surface and an outer surface (para [0016]), the shoe press belt comprising: an elastomer body (Para [0008] and para [0015] discloses “Belts of such variety are made, for example, by impregnating a woven base fabric, which takes the form of an endless loop, with a synthetic polymeric resin.”), and a support structure for the elastomer body (para [0010]), the elastomer body further comprising: a plurality of parallel dewatering grooves on the outer surface of the shoe press belt, wherein a ridge is provided between two adjacent dewatering grooves (Figs. 1 and 2A, 2B, para [0018], [0025], and [0027]. The landing area is the same as ridge.), and at least a first one of said dewatering grooves comprises: a first wall of the dewatering groove; a second wall of the dewatering groove; a bottom of the dewatering groove between the first wall and the second wall of the dewatering groove (Figs. 1 and 2A, 2B, para [0018], [0025], and [0027].), wherein the first wall of the dewatering groove comprises a plurality of parallel auxiliary grooves of the dewatering groove extending to the outer surface of the shoe press belt (Figs. 1 and 2A, 2B and para [0026] discloses each groove 3 is provided with an array of conical rebates 2 with are spaced along the groove with the center of each rebate being coincident the groove center line, the profile of the rebate being slightly larger than the groove opening but tapering down to eventually match the profile of the bottom portion of the groove. These rebates thus form parallel auxiliary grooves in the first and the second wall of each groove, each auxiliary groove extending to the outer surface of the shoe press belt.); and wherein at least one auxiliary groove of the dewatering groove has a curved shape (Fig. 2B, para [0028] discloses “…the shape of one or more of the conical rebates may be modified. As one example, the shape the conical rebate may be elongated along the machine direction of the groove. However, other types of Davis on para [0025] discloses that “…conventional belt may suffer from some degree of groove closure ranging from none to complete groove closure as the belt matrix material deflects under the nip load causing the two land areas on either side of the groove to contact and prevent the venting so crucial to belt performance and on para [0026] discloses “The positions of the rebates 2 are stepped for example, diagonally across adjacent parallel grooves to minimize local land area 4 weakness.”  In light of what Davis discloses with respect to grooves and rebates, the Examiner views that since the belt is an elastomer body, then during the fabrication of the belt having grooves and/or auxiliary grooves, it is obvious from an engineering efficacy that the grooves formed a curved shape.  An average artisan would certainly know that slightly curved shaped grooves (e.g., forming a greater volume) enhance the removal of water from the fiber web to be dewatered.).  
The only difference between the claimed invention and Davis is lack of the exact value of at least 10 mm of radius of curvature of the auxiliary groove as recited in the claim limitation: said the radius of curvature of said at least one auxiliary groove is at least 10 mm.  However, as noted hereinbefore, Davis on para [0026] discloses that “other types of shaping of the conical rebate can also be contemplated” and thus, at least implicitly suggests other shapes of conical rebate could be implemented.  Moreover, the fact that the radius of curvature is 10mm directly dependent on the size of the belt and specific design requirement needed to enhance dewatering of the fiber web and being unpatentable.  Applicant’s attention is respectfully directed to MPEP 2112.01: 
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
The rationale to support a conclusion that a claim is obvious is that all the claimed elements were known in the prior art, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). See also MPEP 2143.    

Regarding claim 17, Davis discloses all of the limitations of its base claim 16.  Davis further discloses:   wherein said second wall of the dewatering groove comprises a plurality of parallel auxiliary grooves of the dewatering groove, extending to the outer surface of the shoe press belt (Figs. 1 and 2A, 2B and para [0026], the same explanation provided with respect to the first wall in claim 1 applies herein as well.).  

Regarding claim 26, Davis discloses all of the limitations of its base claim 16.  Davis further discloses:  wherein said plurality of dewatering grooves extend essentially in a direction of rotation of said shoe press belt (claims 1, 6, and 9 recites the shoe press belt includes a plurality of machine direction grooves.).  

Regarding claim 28, Davis discloses:  A paper machine, a board machine, or a pulp drying machine (Para [0002].) comprising: a shoe press belt having the shape of an endless loop with an inner surface and an outer surface (abstract & para [0007], [0009], [0024], and [0016].), the shoe press belt comprising: an elastomer body (Para [0008] and para [0015]. The same as base claim 16 noted a support structure for the elastomer body (para [0010]), the elastomer body further comprising: a plurality of parallel dewatering grooves on the outer surface of the shoe press belt, wherein a ridge is provided between two adjacent dewatering grooves (Figs. 1 and 2A, 2B, para [0018], [0025], and [0027]. The landing area is the same as ridge.), and at least the first one of said dewatering grooves comprises: a first wall of the dewatering groove; a second wall of the dewatering groove; a bottom of the dewatering groove between the first wall and the second wall of the dewatering groove (Figs. 1 and 2A, 2B, para [0018], [0025], and [0027].), wherein the first wall of the dewatering groove comprises a plurality of parallel auxiliary grooves of the dewatering groove extending to the outer surface of the shoe press belt (Figs. 1 and 2A, 2B and para [0026].  The same as base claim 16 noted hereinbefore.); and wherein at least one auxiliary groove of the dewatering groove has a curved shape such that that the radius of curvature of said at least one auxiliary groove is at least 10 mm (Please see base claim 16 for this claim limitation.).  

Regarding claim 29, Davis discloses:  A method for installing a shoe press belt in a paper machine (abstract & para [0002] and [0024].), a pulp drying machine, or a board machine (para [0002].), the method comprising the step of: installing in a shoe press (abstract): a shoe press belt which has the shape of an endless loop with an inner surface and an outer surface (para [0016].), the shoe press belt comprising: an elastomer body (Para [0008] and para [0015]. The same as base claim 16 noted hereinbefore.); and a support structure for the elastomer body; the elastomer body further comprising: a plurality of parallel dewatering grooves on the outer surface of the shoe press belt, wherein a ridge is provided between two adjacent dewatering grooves, and at least the first one of said dewatering grooves (Figs. 1 and 2A, 2B, para [0018], [0025], and [0027]. The landing area is the same as ridge. The same as base claim 16 noted hereinbefore.) comprises: a first wall of the dewatering groove; a second wall of the dewatering groove; a bottom of the dewatering groove between the first wall and the second wall of the dewatering groove, wherein the first wall of the dewatering groove comprises a plurality of parallel auxiliary grooves of the dewatering groove extending to the outer surface of the shoe press belt (Figs. 1 and 2A, 2B and para [0026]. The same as base claim 16 noted hereinbefore.); and wherein at least one auxiliary groove of the dewatering groove has a curved shape such that the radius of curvature of said at least one auxiliary groove is at least 10 mm (Please see base claim 16 for this claim limitation.).  

Claims 18-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over by Trent Davis (US 20060011320 A1) in view of Takano Satoshi et al. (US 20100101746 A1).  

Regarding claim 18, Davis discloses all of the limitations of its base claim 16.  Even though Davis discloses the plurality of dewatering grooves, nevertheless, Davis does not expressly mentioned number of grooves.  
In the same field of art, Satoshi is related to a shoe press belt in that a plurality of grooves is provided along the shoe press belt in order to efficiently drain the squeezed water.  That being said, discloses:  wherein the number of said auxiliary grooves of the dewatering groove is at least 200/m, measured in the longitudinal direction of said dewatering groove (Figs. 3-5 and various paragraphs such as para [0004-0005], [0067], [0079-0080], and [0106] discloses the groove width is 0.5 to 4 mm, the depth is 0.5 to 5 mm and the ridge (land part) is 1 to 4 mm.  The density of grooves such 200/m or 140/m is purely dependent on the size of the belt and paper machine and the rate of dewatering intended and thus, absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include specific density of groove such as 200/m or 140/m or any other number thereof in any ratio with a reasonable expectation of obtaining a shoe press belt.). 

In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). 
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the shoe press belt by Davis so as to have various number of grooves having different depth, width, and ridges as taught by Satoshi for providing a shoe press belt having good water squeezing capability, stable paper quality such as smoothness of the wet paper web and marking properties.  Similarly, one of ordinary skill in the art, upon reading Satoshi’s disclosure, would also have been motivated to apply its teaching of improving the construction of a shoe press belt having various number of grooves so as to ensure effective dewatering of a web traveling through the press section for the benefit of the claimed invention.            

Regarding claim 19, Davis discloses all of the limitations of its base claim 16.  As discussed with respect to claim 18, Davis does not expressly disclose: wherein the shoe press belt comprises, measured in the cross direction with respect to the direction of rotation of said shoe press belt, at least 140/m dewatering grooves whose walls comprise auxiliary grooves extending to the outer surface of the shoe press belt.   
In the same field of art, Satoshi discloses: wherein the shoe press belt comprises, measured in the cross direction with respect to the direction of rotation of said shoe press belt, at least 140/m dewatering grooves whose walls comprise auxiliary grooves extending to the outer surface of the shoe press belt (para [0004-0005], [0067], [0079-0080], and [0106].  The same explanation provided in claim 18 applies herein as well.).  

Regarding claim 20, Davis discloses all of the limitations of its base claim 16.  As discussed with respect to claim 18, Davis does not expressly disclose:  wherein said plurality of parallel auxiliary grooves of the dewatering groove are arranged in such a way that each auxiliary groove extends in a direction forming an angle α of at least 50 to the bottom of said first one of the dewatering grooves.  
In the same field of art, Satoshi discloses: wherein said plurality of parallel auxiliary grooves of the dewatering groove are arranged in such a way that each auxiliary groove extends in a direction forming an angle α of at least 50 to the bottom of said first one of the dewatering grooves (para [0004-0005], [0067], [0079-0080], and [0106].  The same explanation provided in claim 18 applies herein as well.).  

Regarding claim 21, Davis discloses all of the limitations of its base claim 16.  As discussed with respect to claim 18, Davis does not expressly disclose:  wherein the width of the auxiliary grooves of said first one of the dewatering grooves is at least 0.1% and not greater than 6.5% of the width of the dewatering groove 50, 50a, and 50b.  
In the same field of art, Satoshi discloses: wherein the width of the auxiliary grooves of said first one of the dewatering grooves is at least 0.1% and not greater than 6.5% of the width of the dewatering groove 50, 50a, 50b (para [0004-0005], [0067], [0079-0080], and [0106].  The same explanation provided in claim 18 applies herein as well.).  

Regarding claim 22, Davis discloses all of the limitations of its base claim 16.  As discussed with respect to claim 18, Davis does not expressly disclose:  wherein the depth of the auxiliary grooves of said first one of the dewatering grooves is at least 0.1% and not greater than 6.5% of the depth of the dewatering groove.  
In the same field of art, Satoshi discloses:  wherein the depth of the auxiliary grooves of said first one of the dewatering grooves is at least 0.1% and not greater than 6.5% of the depth of the dewatering groove (para [0004-0005], [0067], [0079-0080], and [0106].  The same explanation provided in claim 18 applies herein as well.).    

Regarding claim 23, Davis discloses all of the limitations of its base claim 16.  As discussed with respect to claim 18, Davis does not expressly disclose:  wherein the dimension of the auxiliary grooves of said first one of the dewatering grooves in the depth direction of the dewatering groove is at least 60% with respect to the depth of the dewatering groove.  
In the same field of art, Satoshi discloses:  wherein the dimension of the auxiliary grooves of said first one of the dewatering grooves in the depth direction of the dewatering groove is at least 60% with respect to the depth of the dewatering groove (para [0004-0005], [0067], [0079-0080], and [0106].  The same explanation provided in claim 18 applies herein as well.).   

Regarding claim 24, Davis discloses all of the limitations of its base claim 16.  As discussed with respect to claim 18, Davis does not expressly disclose:  wherein the distance between central lines of two adjacent auxiliary grooves of said first one of the dewatering grooves is at least 1 mm and not greater than 5 mm.  
In the same field of art, Satoshi discloses:  wherein the distance between central lines of two adjacent auxiliary grooves of said first one of the dewatering grooves is at least 1 mm and not greater than 5 mm (para [0004-0005], [0067], [0079-0080], and [0106].).  

Davis discloses all of the limitations of its base claim 16.  As discussed with respect to claim 18, Davis does not expressly disclose:  wherein the depth of said first one of the dewatering grooves is at least 0.4 mm and preferably not greater than 2.0 mm.  
In the same field of art, Satoshi discloses:  wherein the depth of said first one of the dewatering grooves is at least 0.4 mm and preferably not greater than 2.0 mm (para [0004-0005], [0067], [0079-0080], and [0106].). 

Regarding claim 27, Davis discloses all of the limitations of its base claim 16.  As discussed with respect to claim 18, Davis does not expressly disclose:  wherein said elastomer body contains at least 50 wt%, preferably at least 70 wt% polyurethane.  
In the same field of art, Satoshi discloses:  wherein said elastomer body contains at least 50 wt%, preferably at least 70 wt% polyurethane (Para [0074] discloses “…the polyurethane layer of the belt is compressed and deformed so that the groove width becomes narrower.”  The fact that the elastomer body contains at least 50 or 70 wt% of polyurethane is immaterial to the patentability of the claimed invention since one of ordinary skill in the art could implement the teachings of Satoshi in constructing a belt with 50 or 70 wt% of polyurethane via routine optimization.). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710. The examiner can normally be reached M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MATTHEW M ESLAMI/Examiner, Art Unit 1748                                                                                                                                                                                                        
/Eric Hug/Primary Examiner, Art Unit 1748